PER CURIAM.
Questions of fact only are involved in these appeals. The actions were upon promissory notes made by the defendant Lorenz Reich to the order of the plaintiff, and indorsed by the defendant Elizabeth Reich. The principal issue related to the consideration given for the indorsement, but the referee found upon conflicting evidence that the indorsements were made for the purpose of giving the maker of the note credit with the payee. As between the maker and the payee, the consideration was the extension of or credit for rent of premises leased by the payee to the maker of the notes, and the indorsements were made to induce the payee to take the notes. The defense of usury is set up in the answers of both defendants, but there is no proof whatever to sustain that defense. Concerning the counterclaim set up in the answer of Lorenz Reich, it is sufficient to say that the referee was entirely justified by the evidence in rejecting all of it, except the small amount he found to be due, for which credit was duly given. The exaggerated claim made by the defendants shows upon its face its fictitious character, and the testimony given by the defendants in support of it is entitled to no weight whatever. Judgments appealed from should be affirmed, with costs.